Case 6:18-cv-00547-TH-JDL Document 6 Filed 11/28/18 Page 1 of 2 PageID #: 32



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


ALPHONSE HARRIS                                 §

VS.                                             §                 CIVIL ACTION NO. 6:18cv547

BRYAN COLLIER, ET AL.                           §

                              REPORT AND RECOMMENDATION
                           OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Alphonse Harris, a former inmate of the Texas prison system, proceeding pro se,

filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

complaint was referred for findings of fact, conclusions of law and recommendations for the

disposition of the case.

       On October 19, 2018, the Court issued a Deficiency Order in this case. Plaintiff was given

thirty days from the receipt of the order to submit a completed application to proceed in forma

pauperis and a properly certified in forma pauperis data sheet. (Dkt. #3). The order was mailed to

Plaintiff at his last known address, which was a private address in San Antonio, Texas. On October

30, 2018, the letter containing the order was returned to the Court with the notation: “Return to

Sender, Attempted – Not Known, Unable to Forward.” As of today, Plaintiff has not provided the

Court with a new address. He has failed to prosecute this case.

       The exercise of the power to dismiss a case for failure to prosecute or obey a court order is

committed to the sound discretion of the Court and appellate review is confined solely in whether

the Court’s discretion was abused. Green v. Forney Eng’g Co., 589 F.2d 243 (5th Cir. 1979); Lopez

                                                 1
Case 6:18-cv-00547-TH-JDL Document 6 Filed 11/28/18 Page 2 of 2 PageID #: 33



v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541 (5th Cir. 1978). Not only may a district court

dismiss for want of prosecution upon motion of a defendant, but it may also, sua sponte, dismiss

an action whenever necessary to achieve the orderly and expeditious disposition of cases. Anthony

v. Marion Cnty. Gen. Hosp., 617 F.2d 1164 (5th Cir. 1980).

                                         Recommendation

         It is therefore recommended that the complaint be dismissed without prejudice for want of

prosecution. Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District of Texas.

         Within fourteen (14) days after receipt of the Magistrate Judge’s Report, any party may

serve and file written objections to the findings and recommendations contained in the report.

         A party’s failure to file written objections to the findings, conclusions and

recommendations contained in this Report within fourteen days after being served with a copy

shall bar that party from de novo review by the district judge of those findings, conclusions and

recommendations and, except on grounds of plain error, from appellate review of unobjected-to

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded by statute on

other grounds, 28 U.S.C. ' 636(b)(1) (extending the time to file objections from ten to fourteen

days).




     So ORDERED and SIGNED this 28th day of November, 2018.




                                                 2
